         Case 1:18-cv-10238-LAP Document 7 Filed 12/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN ROBINSON,

                      Petitioner,                  14 Cr. 130
                                                  18 Civ. 10238
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Robinson’s letter inquiring

into the status of his petition.          The Court denied the petition

in an order dated June 19, 2019 (dkt. no. 271 in 14-cr-130).

Apparently that order was never forwarded to Mr. Robinson.

    The Clerk of the Court shall mail to Mr. Robinson a copy of

the Court’s order dated June 19, 2019 (dkt. no. 271 in 14-cr-

130).

    SO ORDERED.

Dated:      New York, New York
            December 23, 2020


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
